                       Case MDL No. 2993 Document 11 Filed 03/10/21 Page 1 of 1
UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


                 2993                                          Crop Inputs Antitrust Litigation
MDL No. _____________                        & T ITLE - IN RE: __________________________________


                                                    NOTICE OF APPEARANCE
                         Appearances should only be entered in compliance with Rule 4.1(c).

PARTIES REPRESENTED (indicate plaintiff or defendant--attach list if more than one
action):
         Plaintiff Randi Handwerk
         See attached Ex. 1 for additional plaintiffs


SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).-- attach list if more
than one action):
 Randi Handwerk v. Bayer Cropscience LP, et al., Case No. 0:21-cv-00351-MJD-TNL (D. Minn.)
 See attached Ex. 1 for additional actions
                            *****************************************************

        In compliance with Rule 4.1(c), the following designated attorney is authorized to file and
receive service of all pleadings, notices, orders, and other papers relating to practice before the
Judicial Panel on Multidistrict Litigation on behalf of the plaintiff(s)/ defendant(s) indicated. I am
aware that only one attorney can be designated for each party.

                 03/10/2021                                                                       /s/ Daniel E. Gustafson
                         Date                                                                       Signature of Attorney or Designee

Name and Address of Designated Attorney:
Daniel E. Gustafson
Gustafson Gluek PLLC
120 So. 6th St., Ste. 2600
Minneapolis, MN 55402
Telephone No.: (612) 333-8844                                                                         Fax No.: (612) 339-6622

                dgustafson@gustafsongluek.com
Email Address: __________________________


Instructions:

1. From the JPM L hom e page, download N otice of Appearance. Fill out form and save in .pdf format. (All docum ents filed with the Judicial Panel m ust be in PD F Format.)
T he Appearance Form is to be filed as the m ain PD F docum ent. Any docum ents subm itted with the Appearance F orm are attachm ents.
2. Select M D L from the m enu bar at the top of the E CF screen.
3. Click on N otices. Select the appropriate N otice of Appearance. Select N ext.
4. Enter the three or four digit M D L num ber (ex. 875). Select N ext.
5. V erify M D L num ber, if correct Select N ext.
6. Choose the case(s) for which the Appearance is being filed. Select N ext.
7. Select Party. Select next twice.
8. U pload the Appearance Form as the M ain docum ent and all other docum ents as attachm ents. Be sure to choose a category and description. Select the docum ent to which
the Appearance relates. (N ote: Appearances filed in new litigations will be linked to the initial M otion for T ransfer and Appearances filed in transferred litigations should be
linked to the Conditional T ransfer Order (CT O).
9. Select the next button and verify docket text. If correct continue to select next to com plete the transaction.




                                                                                                                                                              JPML Form 18
